Per Curiam.
Respondent was disbarred by this Court in 1997 (Matter of Apollo, 245 AD2d 699 [1997]). He now applies for reinstatement. Petitioner advises that it does not take a position on the application.
We referred the application to a subcommittee of the Committee on Character and Fitness for the Third Judicial District to interview respondent and render a report to the Court pursuant to our rules (see 22 NYCRR 806.12 [b]). Following the interview, the subcommittee rendered a report recommending reinstatement.
We conclude that respondent has complied with the provisions of the order which disbarred him and with this Court’s *768rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules governing reinstatement (see 22 NYCRR 806.12) and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law of the State of New York, effective immediately.